CLAY, Commissioner.
Appellant was convicted of storehouse breaking and was sentenced to two years in the penitentiary on each of three counts. It is unnecessary to state the facts.
Essentially appellant’s contentions are that there was an unlawful search and seizure and incompetent evidence was introduced. Examination of the record shows that evidence against appellant was obtained upon valid search warrants, and he did not object at the trial to the introduction of the evidence about which he now complains. The objections for the first time on appeal of course are unavailing. Arnold v. Commonwealth, Ky., 433 S.W.2d 355 (1968).
There was ample competent evidence to support appellant’s conviction and we find no reversible error.
The judgment is affirmed.
All concur.